DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 and 10-15, 18-19 and 21 are now pending.
Response to arguments
Applicant's amendments filed 01/07/2022 have been considered and entered and in view of applicant’s amendments, previous rejection(s) have been withdrawn, however, upon further consideration, a new ground(s) of rejection(s) are made in view of Kobayashi and thus, applicant’s arguments have been retendered moot.
Applicant argues that Fujita does not disclose a dedicated user input unit therefore it simply cannot teach that putting the apparatus into a power saving state when sensor detects a human, and user input is not received within a threshold time from detection of the human. Applicant further argues that Kim teaches a user input unit but fails to teach a not detection input for threshold amount of time.
In reply, examiner asserts, this is simply not the case, even though Fujita does not explicitly disclose having a dedicated user input unit (even though it is apparent), it does teach monitoring if any activity or operation/input is received from the user for the given time, for instance, Fujita teaches in paragraphs 56-61, that “Here, the time point t2 is the human detection start time…when the human sensor 10 continues detecting presence of a person within a predetermined area for at least the human detection determination period T1 from the human detection start time t2 in the power saving state, the controller 50 controls the power supply section 40 to supply electric power to the first internal sensor 31 and not to supply electric power to the second internal sensor 32. Therefore, for example, unintended detection of a person who comes near the image forming apparatus 100 but goes away immediately without doing any operation can be prevented (thus, no user operation or input is detected) Also, unintended detection of a person who passes nearby the image forming apparatus 100 can be prevented”. As a result, unnecessary electric power supply to the first internal sensor 31 or the second internal sensor 32 is prevented to restrict an increase in electric power consumption and paragraphs 48-50.
However, Kim on the other hand was specially brought to teach any missing elements such as a user input unit such as user interface, moreover, Kim also teaches the above argued limitations where when human is detected, the apparatus is switched from power saving mode to standby mode and when no user input is detected for a given period of time after the detection of human, the image forming apparatus is switched back to power saving mode from the standby mode where reduced power is supplied, paragraph 30.
Thus, Fujita with Kim successfully teaches all the above argued limitations of claim 1 where newly cited prior art, Kobayashi has been shown to teach the newly amended features as currently recited in claim 1.
Applicant further argues and presents similar arguments for independent claim 11 which recites similar features as claim 1.
In reply, examiner asserts those arguments have been rendered moot in view of explanation as provided above where Fujita with Kim had been successfully shown to teach all the above argued features.
Applicants rest of the arguments regarding independent claim 19 and newly added claim 21 have been rendered moot in view of repetition of similar arguments as presented for claim 1 above and further in view of new grounds of rejections as now established for claim 19 and 21, please see the rejection(s) below.
Claim Interpretation
Applicant failed to address the previously established interpretation of claims under 112(f) and therefore previously made claim interpretation of claims under 112(f) is still valid and is repeated below:
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “user input unit”, “storage unit”, and “storage unit detector” in claim 1; “user input unit” in claim 2; “storage unit” in claims 5-7; “consumable item state detector” in claim 8; “storage unit”, and “storage unit detector” in claims 11-14; “consumable item state detector” in claim 16; “user input unit” in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification, according to PG-Pub, shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
User input unit - The operation input unit 5 receives an input operation from a user. The display 6 (displays information to the user. The operation input unit 5 and the display 6 may be integrated, for example, as a touch panel display 6, and/or may have physical keys, buttons, switches, or the like. Thus, sufficient structure exactly pointing to what is considered as user input unit should be recited for performing the claimed function.
Storage unit - sheet feeding cassette 31 or toner cartridges 47 or waste toner box 48, paragraphs 23, 64, and 72. Thus, sufficient structure exactly pointing to what is considered as storage unit should be recited for performing the claimed function.
Storage unit detector - A sheet feeding cassette 31 includes a sheet feeding sensor 92 (which is one example of a state detecting device or a state detector). The sheet feeding sensor 92 detects the remaining amount of the stored sheets, paragraph 23. Plus, the toner cartridge 47 may be provided with an IC chip that stores IDs of the individual toner cartridges 47, paragraph 64 or waste toner box 48 may be provided with an IC chip that stores an ID for the waste toner box 48, paragraph 72. Thus, sufficient structure exactly pointing to what is considered as storage unit detector should be recited for performing the claimed function.
Consumable item state detector - A sheet feeding cassette 31 includes a sheet feeding sensor 92 (which is one example of a state detecting device or a state detector). The sheet feeding sensor 92 detects the remaining amount of the stored sheets, paragraph 23. Plus, the toner cartridge 47 may be provided with an IC chip that stores IDs of the individual toner cartridges 47, paragraph 64 or waste toner box 48 may be provided with an IC chip that stores an ID for the waste toner box 48, paragraph 72. Thus, sufficient structure exactly pointing to what is considered as consumable item state detector should be recited for performing the claimed function.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.	
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, US 2018/0032290 in view of Kim et al., US 2021/0055782 further in view of Kobayashi et al., US 2002/0093555.
Regarding claim 1, Fujita discloses an image forming apparatus (image forming apparatus 100, fig. 2, paragraph 21), comprising: 
a sensor (human sensor 10) configured to detect a human in proximity to the image forming apparatus (paragraphs 22-23, “The human sensor 10 is for example a pyroelectric sensor. The human sensor 10 detects infrared rays emitted from a human body to detect whether a person is present or absent within a predetermined area”);
a storage unit (paper feed unit 120 or toner replenish unit 140) configured to store a consumable item (paragraphs 41, 44, for storing paper or toner); 
a storage unit detector (internal sensor 31) configured to detect a state of the storage unit (paragraph 25, “The internal sensor 30 detects a state of the image forming section 20. The internal sensor 30 includes a first internal sensor 31 and a second internal sensor 32. The first internal sensor 31 detects a quantity that varies by operation of the image forming section 20. Specifically, the first internal sensor 31 detects a quantity of a feed material 210 fed to the image forming section 20. Examples of the feed material 210 include the recording medium P and a toner T. The first internal sensor 31 also detects a quantity of a discharged material 220 discharged from the image forming section 20. Examples of the discharged material 220 include a waste toner WT”; also see paragraphs 30, 48-50);
a consumable item state detector (internal sensor 31e and 31k) configured to detect an amount of the consumable item in the storage unit (internal sensor 31e detects a residual quantity of the toner T in the toner cartridge 141c, paragraph 49); 
and a controller (controller 50) configured to: supply power to the storage unit detector (internal sensor 31) after the following conditions are met: the image forming apparatus is in a power saving state, the sensor detects a human, and not receiving a user input within time from detection of the human and after the storage unit detector updates a consumable item amount for the storage unit (paragraphs 56-61, “Here, the time point t2 is the human detection start time…when the human sensor 10 continues detecting presence of a person within a predetermined area for at least the human detection determination period T1 from the human detection start time t2 in the power saving state, the controller 50 controls the power supply section 40 to supply electric power to the first internal sensor 31 and not to supply electric power to the second internal sensor 32. Therefore, for example, unintended detection of a person who comes near the image forming apparatus 100 but goes away immediately without doing any operation can be prevented (thus, no user operation or input is detected). Also, unintended detection of a person who passes nearby the image forming apparatus 100 can be prevented”. As a result, unnecessary electric power supply to the first internal sensor 31 or the second internal sensor 32 is prevented to restrict an increase in electric power consumption and paragraphs 48-50, first internal sensors detect residual quantity of the toner T in the toner cartridges and whether the waste toner container 170 is filled with the waste toner WT or not and further note that this information is updated to latest information, and stored in the storage 52, paragraphs 30, 36).
Fujita fails to explicitly disclose a user input unit configured to receive user inputs related to functions of image forming apparatus and the user input not receiving user input within a threshold time and after storage unit detector detects storage unit has been removed from image forming apparatus then reinserted into the image forming apparatus, acquire the amount of consumable item in the storage unit with consumable item state detector, then update a consumable item amount for the storage unit.
	However, Kim teaches a user input unit (user interface) configured to receive user inputs related to functions of image forming apparatus (paragraph 35); and to switch the image forming apparatus to a standby mode or power saving mode, the sensor detects a human, and does not receive a user input within a threshold time from detection of the human (paragraph 30, when human is detected, the apparatus is switched from power saving mode to standby mode and when no user input is detected for a given period of time after the detection of human, the image forming apparatus is switched back to power saving mode from the standby mode where reduced power is supplied).
Fujita and Kim are combinable because they both teach having a printing apparatus with human detecting sensors and switching between normal to power saving modes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita with the teachings of Kim for the benefit of having the controller supply the power to the user interface device or image forming unit corresponding to the presence of human detected and switched power mode as taught by Kim at paragraph 30.
Fujita with Kim fails to explicitly disclose after storage unit detector detects storage unit has been removed from image forming apparatus then reinserted into the image forming apparatus, acquire the amount of consumable item in the storage unit with consumable item state detector, then update a consumable item amount for the storage unit.
However, Kobayashi teaches after storage unit detector detects (CPU 12) storage unit (ink cartridge 143) has been removed from image forming apparatus (ink jet printer) then reinserted into the image forming apparatus, acquire the amount of consumable item (amount of the residual ink in ink cartridge 143) in the storage unit with consumable item state detector (control IC 141a detects amount of ink from cartridge memory 143a), then update a consumable item amount for the storage unit (the cartridge memory 143a is updated through the control IC 141a at a step S345. More specifically, even if the ink cartridge 9 is removed during the printing operation, the count value obtained up to that time is held and the amount of the residual ink is updated when the proper ink cartridge 9 is attached again. Therefore, the amount of the residual ink which is stored in the cartridge memory 143a can be obtained properly, paragraphs 121, 132-133).
Fujita and Kim are combinable with Kobayashi because they all teach having a printing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita and Kim with the teachings of Kobayashi for the benefit of providing an ink cartridge capable of giving information about the use of a specific ink type and updated information of residual ink to the printing apparatus as taught by Kobayashi at paragraph 6.
Regarding claim 2, Fujita in view of Kim further teaches wherein the user input unit comprises a touchscreen display (Kim, paragraph 35, the user interface device 140 may be of a touchscreen type including an operation panel for receiving a user input).
Fujita and Kim are combinable because they both teach having a printing apparatus with operation panels.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita with the teachings of Kim for the benefit of having the user operational panel as touchscreen to provide further convenience to the user as taught by Kim at paragraph 35.
Regarding claim 3, Fujita further discloses wherein the consumable item is paper (paragraph 41, consumable item is paper).
Regarding claim 4, Fujita further discloses wherein the consumable item is toner (paragraph 44, consumable item is toner).
Regarding claim 5, Fujita further discloses wherein the storage unit is paper storage cassette (paragraph 41, paper feed cassettes 120a, 120b, 120c, and 120d).
Regarding claim 6, Fujita further discloses wherein the storage unit is a toner cartridge (paragraph 44, four toner cartridges (toner accommodation sections) 141 (141c, 141m, 141y, and 141k) corresponding to respective four colors are provided in the toner replenishment unit 140).
Regarding claim 7, Fujita further discloses wherein the storage unit is a waste toner box (paragraphs 30, 40, waste toner container 170).
Regarding claim 10, Fujita further discloses wherein the controller (controller 50) is further configured to reduce power supply to the storage unit detector after a second threshold time elapses without a detection of change in the state of the storage unit by the storage unit detector (at a time point t5 at which a power supply stop period T2 has elapsed from the time point t4 at which the human sensor 10 detected absence of the person within the predetermined area, the controller 50 controls the first power supply section 41 to stop electric power supply to the first internal sensor 31. Thereby, unintended detection of a person who passes nearby the image forming apparatus 100 can be prevented. As a result, unnecessary electric power supply to the first internal sensor 31 is prevented to restrict an increase in electric power consumption, paragraphs 59-60).
Regarding claim 11, Fujita further discloses a multi-functional peripheral apparatus (MFP, paragraph 22) having a power saving state and a normal state (paragraph 22).
Rest of the claim recites similar features as claim 1 and thus is rejected on the same rationale as provided for claim 1.
Regarding claim 13, Fujita further discloses wherein the storage unit is a toner cartridge (paragraph 44, four toner cartridges (toner accommodation sections) 141 (141c, 141m, 141y, and 141k) corresponding to respective four colors are provided in the toner replenishment unit 140), the consumable item is toner (paragraph 44, consumable item is toner), and the storage unit detector is a cartridge detect sensor (first internal sensors detect residual quantities of the toners T accommodated in the toner cartridges 141 (141c, 141m, 141y, and 141k), for example, internal sensor 31e detects a residual quantity of the toner T in the toner cartridge 141c, paragraph 49).
Regarding claim 14, Fujita further discloses wherein the storage unit is a waste toner box (paragraphs 30, 40, waste toner container 170), the consumable item is toner (waste toner WT, paragraphs 25, 30, 47), and the storage unit detector is a waste toner box detect sensor (The first internal sensor 31k detects whether the waste toner container 170 is filled with the waste toner WT or not, paragraph 50).
Regarding claim 15, it recites similar features as claim 2 and thus is rejected on the same rationale as provided for claim 2.
Regarding claim 18, it recites similar features as claim 10 and thus is rejected on the same rationale as provided for claim 10.
Claims 19 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujita, US 2018/0032290 in view of Kim et al., US 2021/0055782 further in view of Kobayashi et al., US 2002/0093555 further in view of Omoya, US 2011/0255130. 
Regarding claim 19, Fujita discloses an image forming apparatus (image forming apparatus 100, fig. 2, paragraph 21), comprising: 
a human sensor (human sensor 10) configured to detect a human in proximity to the image forming apparatus (paragraphs 22-23, “The human sensor 10 is for example a pyroelectric sensor. The human sensor 10 detects infrared rays emitted from a human body to detect whether a person is present or absent within a predetermined area”);
a sheet feeding cassette for storing sheets of paper to be used in the image forming apparatus (paragraph 41, paper feed cassettes 120a, 120b, 120c, and 120d for storing sheets to be used in printing operation);
a cassette sensor configured to detect the sheet feeding cassette (first internal sensor 31 detects a quantity that varies by operation of the image forming section 20. Specifically, the first internal sensor 31 detects a quantity of a feed material 210 fed to the image forming section 20. Examples of the feed material 210 include the recording medium P and a toner T. The first internal sensor 31 also detects a quantity of a discharged material 220 discharged from the image forming section 20, paragraphs 25, 48);
a toner cartridge position at which a toner cartridge can be installed, the toner cartridge for storing toner for use in the image forming apparatus (“four toner cartridges (toner accommodation sections) 141 (141c, 141m, 141y, and 141k) corresponding to respective four colors are provided in the toner replenishment unit 140. A cyan toner T is accommodated in the toner cartridge 141c for a cyan color. A magenta toner T is accommodated in the toner cartridge 141m for a magenta color. A yellow toner T is accommodated in the toner cartridge 141y for a yellow color. A black toner T is accommodated in the toner cartridge 141k for a black color. The toners T of the respective colors are supplied from the respective toner cartridges 141 to the developing device 132, paragraph 44); 
a cartridge detect sensor configured to detect the toner cartridge at the toner cartridge position (first internal sensors 31e to 31h detect residual quantities of the toners accommodated in the toner cartridges 141 (141c, 141m, 141y, and 141k). The first internal sensor 31e detects a residual quantity of the toner T in the toner cartridge 141c. The first internal sensor 31f detects a residual quantity of the toner T in the toner cartridge 141m. The first internal sensor 31g detects a residual quantity of the toner T in the toner cartridge 141y. The first internal sensor 31h detects a residual quantity of the toner T in the toner cartridge 141k, paragraph 49);
a waste toner box for receiving waste toner generated in the image forming apparatus (waste toner WT is accommodated in the waste toner container 170, the waste toner WT is for example a toner remaining on the photosensitive member 131 after printing. The toner remaining on the photosensitive member 131 is removed by a cleaning device provided in a photosensitive member unit to fall to a waste-toner conveyance path and accommodated in the waste toner container 170, paragraph 47);
 a waste toner box detect sensor configured to detect the waste toner box (first internal sensor 31k detects whether the waste toner container 170 is filled with the waste toner WT or not, paragraph 50);
and a controller (controller 50) configured to: after detection of a human in proximity to the image forming apparatus while the image forming apparatus is in a power saving state,  supply power to the cassette sensor, the cartridge detect sensor, and the waste toner box detect sensor if the user does not receive a user input within time from the detection of the human (paragraphs 56-61, “Here, the time point t2 is the human detection start time…when the human sensor 10 continues detecting presence of a person within a predetermined area for at least the human detection determination period T1 from the human detection start time t2 in the power saving state, the controller 50 controls the power supply section 40 to supply electric power to the first internal sensor 31 and not to supply electric power to the second internal sensor 32. Therefore, for example, unintended detection of a person who comes near the image forming apparatus 100 but goes away immediately without doing any operation can be prevented. Also, unintended detection of a person who passes nearby the image forming apparatus 100 can be prevented”. As a result, unnecessary electric power supply to the first internal sensor 31 or the second internal sensor 32 is prevented to restrict an increase in electric power consumption), reduce the supply of power to the cassette open/close sensor without a detection of change in its state within a first predetermined time, reduce the supply of power to the cartridge detect sensor if the cartridge detect sensor does not detect change in its state within a second predetermined time, and reduce the supply of power to the waste toner box detect sensor if the waste toner box detect sensor does not detect change in its state within a third predetermined time (at a time point t5 at which a power supply stop period T2 has elapsed from the time point t4 at which the human sensor 10 detected absence of the person within the predetermined area without any activity, the controller 50 controls the first power supply section 41 to stop electric power supply to the first internal sensors 31a-31k. Thereby, unintended detection of a person who passes nearby the image forming apparatus 100 can be prevented. As a result, unnecessary electric power supply to the first internal sensors 31a-31k for detecting residual quantity of recording mediums P in the paper feed cassettes, residual quantity of the toner T in the toner cartridges and whether the waste toner container 170 is filled with the waste toner WT or not which is referred as apparatus information which is updated to latest information can be prevented to restrict an increase in electric power consumption, paragraphs 59-60, 30, 36, 48-50).
Fujita fails to explicitly disclose a user input unit configured to receive user inputs related to functions of the image forming apparatus; a cassette open/close sensor configured to detect whether the sheet feeding cassette is in an open state or a closed state; user input not receiving user input within a threshold time; and if cassette open/close sensor does not detect sheet feeding cassette has been placed in the open state,  if the cartridge detect sensor does not detect the toner cartridge has been removed from the toner cartridge position, and  if the toner box detect sensor does not detect the toner box has been removed.
However, Kim teaches a user input unit (user interface) configured to receive user inputs related to functions of image forming apparatus (paragraph 35); and to switch the image forming apparatus to a standby mode or power saving mode, the sensor detects a human, and does not receive a user input within a threshold time from the detection of the human (paragraph 30, when no user input is detected for a threshold value, the image forming apparatus is switched to power saving mode where reduced power is supplied).
Fujita and Kim are combinable because they both teach having a printing apparatus with human detecting sensors and switching between normal to power saving modes.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita with the teachings of Kim for the benefit of having the controller supply the power to the user interface device or image forming unit corresponding to the presence of human detected and switched power mode as taught by Kim at paragraph 30.
Fujita and Kim fails to explicitly teach a cassette open/close sensor configured to detect whether the sheet feeding cassette is in an open state or a closed state and if cassette open/close sensor does not detect sheet feeding cassette has been placed in the open state,  if the cartridge detect sensor does not detect the toner cartridge has been removed from the toner cartridge position, and  if the toner box detect sensor does not detect the toner box has been removed.
However, Kobayashi teaches it is detected if the cartridge detect sensor detects (CPU 12) or does not detect the toner cartridge (ink cartridge 9) has been removed from the toner cartridge position, and  if the waste toner box (ink cartridge 143) detect sensor detects or does not detect the waste toner box has been removed (it is monitored if the cartridge or other ink toner boxes have been removed during the printing operation or not, paragraphs 121, 133).
Fujita, Kim are combinable with Kobayashi because they all teach having a printing apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita, Kim with the teachings of Kobayashi for the benefit of providing an ink cartridge capable of giving information about the use of a specific ink type and updated information of residual ink to the printing apparatus as taught by Kobayashi at paragraph 6.
Fujita, Kim and Kobayashi fail to explicitly teach a cassette open/close sensor configured to detect whether the sheet feeding cassette is in an open state or a closed state and if cassette open/close sensor does not detect sheet feeding cassette has been placed in the open state.
However, Omoya teaches a cassette open/close (open/close detector 3) sensor configured to detect whether the sheet feeding cassette is in an open state or a closed state and if cassette open/close sensor does not detect sheet feeding cassette has been placed in the open state (open /close detector 3, having the PI sensors 21a, 21b, detects, based on signals from the PI sensors 21a, 21b, the open/closed state of the in-body paper discharge tray 151, paragraph 66, 71).
Fujita, Kim, Kobayashi and Omoya are combinable because they all teach printing apparatuses with detecting sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita and Kim, Kobayashi with the teachings of Omoya for the benefit of effectively determining the open/closed state and having the carriages move to the retreat position via the lock mechanism in order to reduce the risk of damage to the carriages and contact glass that is caused when the carriages hit the contact glass as taught by Omoya at paragraph 99.
Regarding claim 12, Fujita further discloses wherein the storage unit is a sheet feeding cassette (paragraph 41, paper feed cassettes 120a, 120b, 120c, and 120d), the consumable item is a paper sheet (paragraph 41 consumable item is paper), and the storage unit detector is a cassette sensor (first internal sensor 31 detects a quantity that varies by operation of the image forming section 20. Specifically, the first internal sensor 31 detects a quantity of a feed material 210 fed to the image forming section 20. Examples of the feed material 210 include the recording medium P and a toner T. The first internal sensor 31 also detects a quantity of a discharged material 220 discharged from the image forming section 20, paragraphs 25, 48).
Fujita with Kim fail to teach that cassette sensor is a cassette open/close sensor.
However, Omoya teaches cassette sensor is a cassette open/close sensor (open /close detector 3, having the PI sensors 21a, 21b, detects, based on signals from the PI sensors 21a, 21b, the open/closed state of the in-body paper discharge tray 151, paragraph 66, 71).
Fujita, Kim and Omoya are combinable because they all teach printing apparatuses with detecting sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita and Kim with the teachings of Omoya for the benefit of having the convenience of effectively detecting the open/closed state to reduce the risk of damage to the carriages and contact glass as taught by Omoya at paragraph 99.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fujita, US 2018/0032290 in view of Kim et al., US 2021/0055782 further in view of Omoya, US 2011/0255130 further in view of Kobayashi et al., US 2002/0093555 as applied in claim 19 above and further in view of Anno, US 2014/0160524 further in view of Suzuki, JP 2000-259054. 
Regarding claim 21, Combination of Fujita with Kobayashi further teaches wherein the controller is further configured to: update a remaining toner amount for the toner cartridge if the cartridge detect sensor detects the toner cartridge has been removed from the toner cartridge position within the second predetermined time (Kobayashi, the cartridge memory 143a is updated through the control IC 141a at a step S345. More specifically, even if the ink cartridge 9 is removed during the printing operation, the count value obtained up to that time is held and the amount of the residual ink is updated when the proper ink cartridge 9 is attached again. Therefore, the amount of the residual ink which is stored in the cartridge memory 143a can be obtained properly, paragraphs 121, 132-133).
Fujita with Kim, Omoya and Kobayashi fail to further teach to detect a presence or absence of a sheet in the sheet feeding cassette using a sheet detector if the cassette open/close sensor detect the sheet feeding cassette has been placed in the open state within the first predetermined time, and reset a waster toner level value for the waste toner box if the waste toner box detect sensor detects the waster toner box has been removed within the third predetermined time.
However, Anno teaches to detect a presence or absence of a sheet in the sheet feeding cassette using a sheet detector if the cassette open/close sensor detect the sheet feeding cassette has been placed in the open state within the first predetermined time (paragraph 137, an open-and-close sensor (i.e., a sensor configured to detect an opening or closing state of the paper feeding stage) and a paper presence sensor (i.e., a sensor configured to detect the presence of a paper in the paper feeding stage) are incorporated in the paper feeding stage of the printer device 250 of the image processing apparatus. The control processing unit 301 receives sensing information from these sensors. The control processing unit 301 can determine that no provisional paper remains in the paper feeding stage based on the signals obtained from the open-and-close sensor and the paper presence sensor, when the papers have been entirely removed in a state where the paper feeding stage is opened and the paper feeding stage is closed in a paper absent state).
Fujita, Kim, Omoya, Kobayashi and Anno are combinable because they all teach printing apparatuses with detecting sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita, Kim, Omoya, Kobayashi with the teachings of Anno for the benefit of simplifying an operation that is required to set new paper information for a paper feeding stage as taught by Anno at paragraph 10.
Fujita with Kim, Omoya, Kobayashi and Anno fail to further teach to reset a waster toner level value for the waste toner box if the waste toner box detect sensor detects the waster toner box has been removed within the third predetermined time.
However, Suzuki teaches to reset a waster toner level value for the waste toner box if the waste toner box detect sensor detects the waster toner box has been removed within the third predetermined time (abstract, when a full proximity detection sensor 123 detects that removed stuff 122 such as waste toner is stored to a full proximity level, the product of the value of a first counter 126 and a constant is stored in a memory 128, the first counter 126 is reset and also the counting operation of a second counter 127 is started).
Fujita, Kim, Omoya, Kobayashi, Anno and Suzuki are combinable because they all teach printing apparatuses with detecting sensors.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine the teachings of Fujita, Kim, Omoya, Kobayashi and Anno with the teachings of Suzuki for the benefit of o provide an image forming apparatus capable of effectively utilizing the capacity of the waste toner collection container without increasing cost due to the use of a plurality of sensors as taught by Suzuki at paragraph 88.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Umezawa, US 2016/0125280 – teaches detecting human approaching apparatus and detecting toner amount left, paragraphs 28, 45.
Shimada, US 2005/0219618 – teaches “control IC 25, reads out information such as ink colors and residual amounts of inks stored in the cartridge memories, and updates information on residual amounts of inks. Further, the CPU 21 detects a loaded state of each of the ink cartridges 28a to 28f and outputs a signal indicative of removal or loading”, paragraph 76.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAWAN DHINGRA/Examiner, Art Unit 2672

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672